Case: 20-1170    Document: 59     Page: 1   Filed: 11/17/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 THOMAS NUSSBAUM,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1170
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00376-CFL, Senior Judge Charles F. Lettow.
                   ______________________

                Decided: November 17, 2021
                  ______________________

    THOMAS NUSSBAUM, Millbrae, CA, pro se.

     SONIA MARIE ORFIELD, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, DEBORAH ANN BYNUM, MARTIN F.
 HOCKEY, JR.
                   ______________________

   Before LOURIE, REYNA, and TARANTO, Circuit Judges.
Case: 20-1170     Document: 59      Page: 2    Filed: 11/17/2021




 2                                             NUSSBAUM    v. US



 PER CURIAM.
     Appellant Thomas Nussbaum appeals the dismissal of
 his court action by the U.S. Court of Federal Claims upon
 finding that Nussbaum’s action is untimely pursuant to
 41 U.S.C. § 7104(b)(3). For the reasons explained below,
 we affirm.
                         BACKGROUND
      In 2001, the Federal Correctional Institution in Vic-
 torville, California (“FCI Victorville”) sought repair work
 on some boilers, and Nussbaum submitted a bid to perform
 the work. See Nussbaum v. United States, 145 Fed. Cl. 5,
 8 (2019) (citing Nussbaum v. United States, No. 19-376C,
 ECF No. 1 (“Compl.”) Ex. 1 at 2)). According to Nussbaum,
 he learned that FCI Victorville wanted to award the project
 to Cal Inc., a company with a preexisting General Services
 Administration (“GSA”) Schedule Contract. Id. (citing
 Compl. at 6, Ex. 11 at 2). Nussbaum sent his bid proposal
 to Cal Inc. Id. (citing Compl. at 17). FCI Victorville issued
 a purchase order to Cal Inc. under the GSA Schedule Con-
 tract, using Cal Inc. as a “broker” for the boiler project. Id.
 (citing Compl. at 6). Nussbaum became a subcontractor to
 Cal Inc. and supplied materials and performed construc-
 tion work. Id.
     During construction, disputes arose. After the project
 was completed around 2003, Nussbaum sued Cal Inc. in
 state court, alleging fraud and other claims. Id. (citing
 Compl. at 7, Ex. 7 at 4). The state court action settled for
 $80,000. See id. (citing Compl. at 12, 18). As part of the
 settlement, Cal Inc. agreed to support Nussbaum in seek-
 ing payment of costs related to change orders from
 FCI Victorville. Id. (citing Compl. at 18, Ex. 6). In Janu-
 ary 2010, Nussbaum sent Form SF 30 1 requests to


     1   Standard Form 30 (SF 30), titled “Amendment of
 Solicitation/Modification of Contract,” is used for amending
Case: 20-1170       Document: 59   Page: 3    Filed: 11/17/2021




 NUSSBAUM   v. US                                           3



 U.S. Bureau of Prisons (“BOP”) offices in Dublin, Califor-
 nia, and Grand Prairie, Texas, claiming payment for the
 change order costs. Id. (citing Compl. at 12). The contract-
 ing officer, Ms. Arakaki, never responded to Nussbaum.
 Id. On March 10, 2010, John Wenkman from the Grand
 Prairie office issued a denial of Nussbaum’s claim on the
 grounds that the request should have come from the con-
 tract holder, Cal Inc., not Nussbaum. Id. (citing Compl.
 at 7, Ex. 3 at 2).
      Nine years passed, and in March 2019, Nussbaum sued
 BOP in the U.S. Court of Federal Claims (“Claims Court”).
 Id. at 7. Nussbaum asserted four causes of action:
 (1) fraudulent and intentional misrepresentation; (2) neg-
 ligent misrepresentation; (3) breach of the implied cove-
 nant of good faith and fair dealing; and (4) unjust
 enrichment. Id. (citing Compl. at 15–17).
     The government moved to dismiss on grounds that the
 action was barred by the six-year statute of limitations set
 forth in 28 U.S.C. § 2501. 2 Id. The Claims Court agreed
 that Nussbaum’s complaint was time-barred but clarified
 that § 2501 does not apply because Nussbaum’s action is
 governed by the Contract Disputes Act (“CDA”), 41 U.S.C.
 §§ 7101–7109. The CDA sets time limitations for bringing
 an action, in this case six years to submit an administrative
 claim to a contracting officer, and one year after the con-
 tracting officer denies a claim to bring suit before the
 Claims Court. 41 U.S.C. §§ 7103(a)(4)(A), 7104(b)(1). The
 Claims Court determined that Nussbaum’s lawsuit was
 untimely under the applicable one-year statute of limita-
 tions because several years had passed since his


 or modifying purchase orders and contracts with the gov-
 ernment. See FAR 53.243.
     2   Generally, every claim brought before the Claims
 Court must be “filed within six years after such claim first
 accrues.” 28 U.S.C. § 2501.
Case: 20-1170    Document: 59     Page: 4   Filed: 11/17/2021




 4                                          NUSSBAUM   v. US



 Form SF 30 administrative requests were denied. Nuss-
 baum, 145 Fed. Cl. at 12–13. The Claims Court also deter-
 mined that equitable tolling did not apply. 3 Id. at 13–14.
 The Claims Court dismissed the action for failure to state
 a claim. Id. at 14. Nussbaum appeals. We have jurisdic-
 tion pursuant to 28 U.S.C. § 1295(a)(3).
                   STANDARD OF REVIEW
     In appeals from the Claims Court, we review legal con-
 clusions de novo and factual findings for clear error. Ca-
 sitas Mun. Water Dist. v. United States, 708 F.3d 1340,
 1351 (Fed. Cir. 2013) (citing Estate of Hage v. United
 States, 687 F.3d 1281, 1285 (Fed. Cir. 2012)). Whether the
 Claims Court properly dismissed an action for failure to
 state a claim upon which relief may be granted is a ques-
 tion of law subject to de novo review. Turping v. United
 States, 913 F.3d 1060, 1064 (Fed. Cir. 2019). In reviewing
 a dismissal on the pleadings, “we must accept as true all
 the factual allegations in the complaint” and “must indulge
 all reasonable inferences in favor of the non-movant.”
 Sommers Oil Co. v. United States, 241 F.3d 1375, 1378
 (Fed. Cir. 2001) (citations omitted).




     3    Whether the CDA’s one-year limitations period is
 subject to equitable tolling remains an open question. But
 we agree with the Claims Court that equitable tolling was
 not available to Nussbaum in any circumstance. For equi-
 table tolling to apply, Nussbaum is required to establish
 “(1) that he has been pursuing his rights diligently, and
 (2) that some extraordinary circumstance stood in his way
 and prevented timely filing.” Menominee Indian Tribe of
 Wis. v. United States, 136 S. Ct. 750, 755 (2016). The rec-
 ord does not support that Nussbaum has met those require-
 ments. See Nussbaum, 145 Fed. Cl. at 14.
Case: 20-1170       Document: 59   Page: 5    Filed: 11/17/2021




 NUSSBAUM   v. US                                           5



                          DISCUSSION
     Nussbaum argues that the Claims Court misappre-
 hended the facts of this case and, as a result, erred in its
 determination concerning the nature of the purchase order
 contract between FCI Victorville and Cal Inc. Appellant’s
 Br. 2. According to Nussbaum, this error led the Claims
 Court to find his claims time-barred under the CDA. Id.
 We disagree.
     The CDA applies to any express or implied contract
 made by an executive agency for, among other things, the
 procurement of services or the procurement of construc-
 tion. 41 U.S.C. § 7102(a). For disputes arising from such
 contracts, the CDA establishes an administrative appeal
 process that must be exhausted before filing suit in the
 Claims Court. See England v. The Swanson Grp., Inc.,
 353 F.3d 1375, 1379 (Fed. Cir. 2004). A contractor who has
 a claim against the government must initiate the adminis-
 trative process by submitting an administrative claim to
 the contracting officer, 41 U.S.C. § 7103(a)(1), “within 6
 years after the accrual of the claim,” 41 U.S.C.
 § 7103(a)(4)(A).
     Upon receipt of a contractor’s claim, the contracting of-
 ficer must, within sixty days of receiving the claim, issue a
 decision or notify the contractor of the time within which a
 decision will be issued. 41 U.S.C. § 7103(f)(2). If a con-
 tracting officer fails to issue a decision within the pre-
 scribed period, such failure “is deemed to be a decision by
 the contracting officer denying the claim.” 41 U.S.C.
 § 7103(f)(5). After a claim is denied, the contractor may
 appeal to an agency board or file suit before the Claims
 Court. 41 U.S.C. § 7104(a)–(b). Any such suit to the
 Claims Court must be brought within one year from receipt
 of the contracting officer’s denial. 41 U.S.C. § 7104(b)(3).
     Nussbaum argues that no limitations period applies to
 his action because he has alleged that the contracting of-
 ficer and others committed fraud, and that claims involving
Case: 20-1170     Document: 59      Page: 6    Filed: 11/17/2021




 6                                             NUSSBAUM    v. US



 fraud have no time limitations. Appellant’s Br. 6–7 (quot-
 ing 41 U.S.C. § 7103(a)(4)(B)). But Nussbaum’s reliance on
 41 U.S.C. § 7103(a)(4)(B) is misplaced. That provision ap-
 plies to causes of action by the Federal Government against
 contractors that involve fraudulent claims. 41 U.S.C.
 § 7103(a)(4)(B). Nussbaum’s claims against the govern-
 ment are not “claim[s] by the Federal Government against
 a contractor.” See id.
     The Claims Court is correct that Nussbaum’s action is
 governed by 41 U.S.C. §§ 7103 and 7104. Under § 7103(a),
 Nussbaum made a timely filing before the contracting of-
 ficer. See 41 U.S.C. § 7103(a); Nussbaum, 145 Fed. Cl.
 at 12–13. He was required under § 7104(b), however, to
 bring suit before the Claims Court within one year of denial
 of his claim by the contracting officer, which he failed to do.
 See 41 U.S.C. § 7104(b). Here, the record shows that Nuss-
 baum filed suit at the Claims Court approximately nine
 years after he was denied by the contracting officer. See
 Nussbaum, 145 Fed. Cl. at 13. Consequently, the Claims
 Court was correct to dismiss the action as untimely.
     Lastly, we note that Nussbaum’s causes of action would
 also be barred under § 2501. Section 2501 provides that
 any claim filed before the Claims Court must generally be
 brought within six years after it accrues. 28 U.S.C. § 2501;
 see also Martinez v. United States, 333 F.3d 1295, 1303
 (Fed. Cir. 2003) (en banc). Nussbaum’s claims accrued no
 later than 2010, and this action was filed in 2019, approxi-
 mately three years too late under § 2501.
                         CONCLUSION
     We have considered the rest of Nussbaum’s arguments
 and find them without merit. The Claims Court correctly
 determined that this action is time-barred. We affirm the
 judgment of the Claims Court.
                         AFFIRMED
Case: 20-1170        Document: 59    Page: 7   Filed: 11/17/2021




 NUSSBAUM    v. US                                           7



                             COSTS
 No costs.